Case 1:17-cr- - |
e 1:17-cr-00183-TWP-TAB Document 49 Filed 04/09/19 Page 1 of 2 PagelD #: 225

FiL eb

Jon. GISTRICT Cour >
UNITED STATES DISTRICT COURT ADIANA POLIS DIVISIO:
SOUTHERN DISTRICT OF INDIANA

INDIANAPOLIS DIVISION 2019 APR -9 PM 4: 05

UNITED STATES OF AMERICA,

 

Plaintiff,

Vv. CAUSE NO. 1:17-cr-001 83-TWP-TAB

)

)

)

)

)

)
BUSTER HERNANDEZ, )
(a.k.a. Brian Kil, Brianna Killian, Brian Mil, Greg )
Martain, Purge of Maine, uygt9@hushmail.com, )
jare9302@hushmail.com, Dtvx1@hushmail.com, )
Leaked_hacks1, Closed Door, Closed Color, Clutter)
Removed, Color Rain, Plot Draw, and Invil Cable), )
)

)

Defendant.
PENALTY SHEET

You have been charged in a Superseding Indictment with a violation of the Laws of the
United States of America. The maximum penalties are as follows: -

 

 

 

 

 

 

 

 

 

 

 

 

 

Count Supervised
Number(s) Statute Years Fine Release
1-8 Title 18, U.S.C. § 2251(a) and 2 15-30 Up to 5-Life
Production of Child Pornography $250,000
9-11 Title 18, U.S.C. 2422(b) Life Up to 5-Life
Coercion and Enticement of a Minor $250,000
12-16 Title 18, U.S.C. § 2252A(a)(2) 5-20 Up to 5-Life
Distributing and Receiving Child Pornography $250,000
17-20 Title 18, U.S.C. § 844(€) 0-10 Up to NMT 3 years
Threat to Use Explosive Device $250,000
21 Title 18, U.S.C. § 875(6) 0-20 Up to NMT 3 years
Threats and Extortion $250,000
22-31 Title 18, U.S.C. § 875(¢) 0-5 Up to NMT 3 years
Threats to Kill, Kidnap, and Injure $250,000

 

 

 

 

 

 
Case 1:17-cr- -
cr-00183-TWP-TAB Document 49 Filed 04/09/19 Page 2 of 2 PagelD #: 226

 

 

 

 

 

 

 

 

 

 

 

32-37 Title 18, U.S.C. § 1512(6)(3) 0-20 Up to NMT 3 years
Witness Tampering $250,000 -

38 Title 18, U.S.C. § 1512(¢) 0-10 Up to NMT 3 years
Obstruction of Justice $250,000

39-40 Title 18, U.S.C. § 1513() 0-20 Up to NMT 3 years
| Retaliation Against a Witness or Victim $250,000

Dated:
BUSTER HERNANDEZ

above and that he signed (or refuse

Defendant

I certify that

the Defendant was advised of the maximum penalties in
d to sign) the acknowledgement.

the manner set forth

United States Magistrate Judge
Southern District of Indiana
